Per Curiam.

Appeal from a final order in summary proceedings prosecuted in Sullivan County Court (Spbiggs, J.), *216The petitioners are tenants of real property in the county of Sullivan under a lease which has several years to run. Defendant-appellant Elliott entered upon the premises under a claimed subsequent lease made with the other appellants.
The application to remove a squatter may be made by a person forcibly kept out of possession. (Civ. Prac. Act, § 1414, subd. 3; People ex rel. Wheeler v. Shorb, 14 Hun 112; Koenig v. Eagle Waist Co., 176 App. Div. 726.) The petitioners were entitled to the relief given.
The order should be affirmed, with $25 costs and disbursements.
Hill, P. J., Heeebrnan, Foster, Russell and Deyo, JJ., concur.
Order affirmed, with $25 costs and disbursements.